19 F.3d 1428
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Mary COARD, as sole surviving parent on behalf of herdaughter Mary Barbara Sakell Deceased;  Derrick C. Deitrich;Gretchen C. Deitrich, minor children of decedent MaryBarbara Sakell, Plaintiffs Appellants,v.MAYOR AND CITY COUNCIL OF BALTIMORE, a municipalcorporation, and its agents/employees and police officers;Teressa Anderson, Police Officer, Baltimore City PoliceDepartment;  Linda McLaughlin, Police Officer, BaltimoreCity Police Department;  Cynthia Childs, Police Officer,Baltimore City Police Department;  Patricia Cochrane,Supervisor Police Officer, Baltimore City Police Department;William Mulcahy, Police Officer, Baltimore City PoliceDepartment and other unknown named defendants of 601 EastFayette Street, Baltimore, Maryland 21202, Defendants Appellees.

No. 93-1079.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1994.Decided:  March 15, 1994.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, Senior District Judge.  (CA-91-2113-Y)
Mary Coard, Derrick C. Deitrich, Gretchen C. Deitrich, Appellants Pro Se.
William Rowe Phelan, Jr., Office of the City Solicitor, Baltimore, MD;  Randall James Craig, Jr., and Bernadette Gartrell, Gartrell & Associates, Silver Spring, MD, for Appellees.
D.Md.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's orders entering judgment after a jury trial for Appellees on their 42 U.S.C. Sec. 1983 (1988) complaint and denying their motion for a new trial or judgment notwithstanding the verdict.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Coard v. Mayor and City Council, No. CA-91-2113-Y (D. Md. Nov. 30, 1992;  Dec. 14, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 Although the district court erroneously instructed the jury on the degree of culpability required to find Defendants liable under Sec. 1983,  see Gordon v. Kidd, 971 F.2d 1087, 1094 (4th Cir.1992), Appellants failed to object to the instruction.  This Court's review is thus limited to plain error.  Fed.R.Civ.P. 51;  United States v. Olano, 61 U.S.L.W. 4421, 4424 (U.S.1993).  We find that the erroneous instruction does not warrant reversal under the plain error doctrine.   See Turner v. White, 980 F.2d 1180, 1182 (8th Cir.1992)